Citation Nr: 0008210	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-24 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine with ruptured discs.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1950 to June 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California, which denied service 
connection for degenerative disc disease of the cervical 
spine with ruptured discs.  In connection with his claim the 
veteran testified at a personal hearing in August 1995; a 
transcript of that hearing is associated with the claims 
file.

In a decision dated in February 1994, the RO granted service 
connection for tinnitus and assigned a zero percent 
evaluation, effective October 29, 1992.  The veteran timely 
expressed disagreement with the zero percent assigned 
evaluation, and, in May 1995, the RO issued a statement of 
the case on that issue and advised the veteran that he had 60 
days in which to complete his appeal.  He did not respond.  
Thus, that matter is not before the Board.  
38 C.F.R. §§ 20.200, 20.302 (1999).

The Board further notes that in his statements the veteran 
claims that he has additional damage from his in-service 
shrapnel wound.  Although this case has come came to the 
Board on the issue of service connection for a cervical spine 
disability, the veteran has also reported shoulder problems 
other than his scar and has claimed arthritis residual to his 
wound.  The RO has addressed the rating assigned to the 
veteran's shoulder scar, and the veteran's arguments 
pertinent to his spine.  However, to the extent that the 
veteran's statements and the medical evidence suggest a 
shoulder disability other than scarring residual to his in-
service shell fragment wound, that matter is referred to the 
RO for appropriate action.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); Godfrey v. Brown, 7 Vet. App. 398 ( 
1995).



FINDING OF FACT

There is no competent evidence of record relating 
degenerative disc disease of the cervical spine with ruptured 
discs to the veteran's period of service or to any service-
connected disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative disc disease of the cervical spine with ruptured 
discs is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, it shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well Groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

The veteran had active service from April 1950 to June 1953 
and is in receipt of a Purple Heart Medal and Combat 
Infantryman's Badge.  

Service medical records show that in December 1971 the 
veteran was wounded, with a penetrating shell fragment wound 
to his right shoulder.  Clinical notations note multiple 
wounds of the back with a palpable foreign body in the left 
lumbar region.  Records are negative for complaints pertinent 
to the neck, notation of wounds in that area, or medical 
diagnoses of neck abnormalities.  

Service records reflect that the veteran was admitted for 
hospitalization in January 1953 for acute pharyngitis.  An 
evaluation form completed during that hospitalization shows 
that the veteran complained of a sore neck, as well as 
headaches, muscle aching and respiratory pain with coughing 
or breathing.  No defects or abnormalities of the neck were 
noted.  

The veteran presented for a VA examination in August 1953.  
He complained that the scar on his right arm was sensitive.  
He made no complaints relevant to his neck and the 
examination report is negative for findings or diagnoses 
pertinent to the neck.  

In a rating decision dated in September 1953, the RO 
established service connection for a right shoulder scar.  

The claims file contains a medical examination report 
completed in connection with employment in the state of 
California and dated in July 1989.  At that time the veteran 
denied any back pain or back injury.  His spine was noted to 
be normal.  

In a statement received in October 1992, the veteran 
requested service connection for arthritis, arguing that it 
was caused by the shrapnel scars from service.  

In March 1993, the veteran presented for a VA examination.  
He complained of shoulder pain.  He provided the examiner 
with a history of in-service injury to the right shoulder, 
stating that when a mortar shell hit him the blast hit both 
his right shoulder and neck.  The veteran indicated that 
approximately three years after he left service he felt as if 
his right arm was paralyzed, and experienced multiple 
episodes of this thereafter.  Examination revealed evidence 
of muscle spasm in the posterior part of the neck and over 
the right trapezius area down to the area of the deltoid.  
Cervical spine motion was limited.  The report of x-ray of 
the cervical spine states minimal discogenic disease at C5 to 
C6.  The VA examiner noted x-ray evidence of straightening of 
the cervical lordosis.  The diagnosis was a ruptured cervical 
disc at C5 to C6 with probable injury to the two adjacent 
discs.

In a statement received in May 1994, the veteran's service 
officer indicated that the veteran was requesting service 
connection for damage caused by his shrapnel wound scars and 
that that matter had not yet been addressed.  In a rating 
decision dated in January 1995, the RO denied service 
connection for a ruptured cervical disc with degenerative 
disc disease of the cervical spine with radiation to the 
shoulder.  In a statement received in May 1995, the veteran 
expressed his belief that in service he "sustained 
undetected injuries to my back and neck due to the extreme 
force of the explosion of the mortar shell in the narrow 
trench I was in.  The force of the explosion threw me to the 
ground and rendered me unconscious for a few minutes."  The 
veteran continued to deny any post-service injuries.

In connection with his claim the veteran submitted medical 
texts pertinent to acute cervical spine injuries.  He 
highlighted a section pertinent to soft-tissue injury, to 
include whiplash, which describes hyperextension injuries to 
the neck resulting from an indirect force.  That text sets 
out that "Immediately after a whiplash accident, the victim 
is often unaware that he has been injured.  He experiences 
only slight discomfort and stiffness in his neck. The next 
day, about 12 to 24 hours after the accident, he realizes 
something is wrong...."  The veteran circled a diagram showing 
a tear of the intervertebral disc and anterior longitudinal 
ligament stated to "cause persistent neck, scapular and 
shoulder pain, necessitating disc removal and interbody 
fusion."  CLINICAL SYMPOSIA, Volume 32, Number 1 (1980), 
pp. 4, 5.

In a statement received in July 1995, the veteran set out 
that the force from being thrown to the ground caused 
problems with his neck.  

In August 1995, the veteran testified before an RO Hearing 
Officer.  The veteran described his in-service injury to his 
shoulder, with subsequent treatment and then stated that 
after service he worked in a factory making chairs, and then 
picking up and delivering cars that had to be worked on.  
Transcript at 2-5.  He related that he drove until "there 
was an accident" and then he was working with parts on cars, 
such as an automatic transmission overhauler.  He reported 
that in or around 1969 he went into construction.  He then 
denied any post service accident or injuries.  Transcript at 
5.  The veteran stated that he had a "trick back."  
Transcript at 8.  He referenced a Dr. Richardson and stated 
that his problems went back 15 or 16 years.  Id.  The veteran 
set out the details of a VA examination visit, at which time 
the examiner told him his problem was not in the shoulder but 
in the neck.  The veteran indicated that the doctor had said 
he "could have been born that way."  The veteran related 
that that doctor said it was "not because of the shrapnel 
that went in [the veteran's] back, because it didn't go 
through."  Transcript at 11.  The veteran offered 
explanation for why he did not report back problems in 
connection with his California employment questionnaire.  He 
indicated that a nurse told him to separately report his 
shrapnel wound, and not to indicate it in the boxes.  
Transcript at 14-15.  

Of record is a report from J. Richardson, D.C., showing 
treatment of the veteran in March 1980 for complaints of low 
back and right-sided pain since slipping on the steps while 
moving.  An entry dated in October 1980 shows that the 
veteran had pain in his mid-back while picking up a 90-pound 
bag of cement; the impression was acute sprain of the muscles 
of the thoracic spine.  An entry dated in October 1984 notes 
pain in the back, with numbness and tingling in the legs.  An 
entry dated in December 1988 indicated pain in the back after 
the veteran slipped off a foundation.

In September 1998, the veteran presented for a VA 
examination.  The examiner noted that the veteran was 
involved in a mortar shell explosion in service and was hit 
in the right scapular area.  The veteran complained of right 
shoulder fatigue with overhead activities and gave a history 
of repeated Cortisone injections the past.  The veteran 
denied any problems with his neck and demonstrated a full 
range of neck motion at the time of examination.  He related 
that he did not have any neck pain, neck surgeries or 
injuries to the neck.  The examiner noted the veteran's 
report that he "may have gotten confused about the cervical 
spine injury due to where the shrapnel had come to rest.  It 
was close to the cervical spine but did not enter the 
cervical spine or injure anything about the cervical spine."  
The VA examiner noted that cervical spine x-rays were within 
normal limits.  The diagnoses were pertinent only to the 
right shoulder, without noting problems with the cervical 
spine.  The report of x-ray shows mild degenerative joint 
disease of the lower cervical spine.

Analysis

The veteran argues that the mortar explosion in service 
caused him to be thrown and, thus, in addition to incurring a 
shell fragment wound in his right shoulder, he incurred other 
damage to his neck/back.  The veteran has alternatively 
argued that the scarring resulting from his right shell 
fragment wound caused additional damage and led to his spine 
problems.

The record does not reflect that the veteran possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or etiology competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his own 
etiologic opinions are not sufficient to well ground his 
claim.

Service medical records coincident with the veteran's 
shrapnel wound are negative for notation of neck complaints 
or medical notation of any involvement of the cervical spine.  
The remainder of service medical records do not reflect 
diagnoses pertinent to the cervical spine or any medical 
notations as to noted cervical defects or abnormalities.  Nor 
is there any medical evidence of cervical spine arthritis 
within the first post-service year.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

The Board acknowledges that post-service evidence, namely a 
report of VA examination in 1993, shows a diagnosis of disc 
disease of the cervical spine.  Also, an x-ray taken in 
connection with VA examination in September 1998 shows 
arthritis of the cervical spine.  However, neither VA 
examiner related the cervical spine disorders to the 
veteran's period of service or to any service-connected 
disability.  See 38 C.F.R. §§ 3.303(d), 3.310(a).  To the 
extent that the 1993 VA examiner opined that the veteran's 
complaints were related to his cervical spine and not to his 
shoulder, it must be emphasized that that examiner did not in 
turn relate those cervical problems to the veteran's 
shoulder.  Nor did that VA examiner relate noted cervical 
disability to service.  Rather, the examiner, in essence, 
dissociated the veteran's reported symptoms from his right 
shoulder shell fragment wound residuals.  The veteran 
himself, at the time of the hearing, reported that the 
physician had dissociated the cervical problems from the 
shrapnel wound based on the nature and location of the 
initial shrapnel injury.  In short, the medical examination 
reports do not contain the requisite nexus opinion relating 
degenerative disease of the cervical spine to service or to 
service-connected residuals of a shrapnel wound to the right 
shoulder.

The Board also notes the other medical evidence in the 
record, to include treatment notes pertinent to post-service 
back injuries and complaints, and medical text information 
pertinent to whiplash injuries.  The private treatment notes 
are not relevant insofar as they note low and mid-back 
injuries and do not show cervical diagnoses or relate 
cervical problems to service or service-connected disability.  
The competent medical evidence dated closer in time to 
service, namely other reports of VA examination, are negative 
for notation of complaints or diagnoses pertinent to the 
cervical spine.  Also, the Court has noted that while medical 
treatises and articles can be used to well-ground a claim, 
this requires that they are combined with an opinion of an 
medical professional.  In this case, the veteran's lay 
testimony and the excerpt from a generic medical journal does 
not include any specific opinion as to a relationship between 
the particular facts of the veteran's cervical condition and 
active service or service-connected disability and thus can 
not establish the remaining element of medical nexus 
evidence.  Rather, such constitutes only an unsubstantiated 
medical opinion rather than a conclusion based on the medical 
evidence of record.  Sacks v. West, 11 Vet. App. 314 (1998); 
cf. Wallin v. West, 11 Vet. App. 509 (1998).

In sum, the record is negative for competent medical evidence 
showing a relationship between degenerative disc 
disease/ruptured discs of the cervical spine and the 
veteran's in-service shell fragment wound, its residuals, or 
other incident of service.  Absent such, the veteran's claim 
is not well grounded and must be denied.  See Caluza, supra.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).



ORDER

Service connection for degenerative disc disease of the 
cervical spine with ruptured discs is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

